Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 07/16/2021. 
Claims 1-20 are pending in this application. 
Claims 1, 8 and 15 are independent claims. 
Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, and 19 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4, 5, 6, 8, 11, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Forest (US 8,886,909 B1) in view of Nakamura (US 2007/0201434 A1).

As per claim 1, DeForest teaches A computer-implemented method comprising: 
partitioning, by a computing device, resources between a plurality of central processing unit (CPU) cores; (DeForest Fig 1A (LU1 affined to SP1, LU2 affined to SP2 and LU3 affined to SP1))

Examiner believes this is quite consistent with what is disclosed in the specification ([0058] In some implementations, slice process 10 may partition 400, by a computing device, resources between a plurality of central processing unit (CPU) cores.  For example, in some implementations, slice process 10 may partition 400 system resources/objects (e.g., physical resources and objects such as memory pools, data pages, metadata pages, etc. and/or logical entities such as logical unit number (LUN) addresses) between CPU cores (wherever possible).)

dividing a logical block address (LBA) space of a user into a plurality of slices, wherein each slice of the plurality of slices has an affinity to a respective CPU core of the plurality of CPU cores; (de Forest [col 4, lines 8-11] the multiple storage entities are organized into at least one logical unit, and wherein each logical unit is subdivided into at least one slice. [col 10, lines 15-18] In one embodiment, each slice may be affined to a particular storage processor.  In these embodiments, the user policy regarding affinity may inform and affect the selection process).  
processing IO flow processing by the respective CPU core of the plurality of CPU cores associated with the LBA space divided into the plurality of slices. (DeForest [col 5, lines 48-50] Storage array 100 may include one or more storage processors 106, for handling input/output (I/O) requests and allocations and [col 9, lines 

          De Forest does not teach  wherein the resources between the plurality of CPU cores are a function of the LBA space such that when the IO flow processing is processed by the respective CPU core associated with the LBA space, access to the resources between the plurality of CPU cores are processed only from the same respective CPU core associated with the LBA space.
wherein the resources between the plurality of CPU cores are a function of the LBA space such that when the IO flow processing is processed by the respective CPU core associated with the LBA space, access to the resources between the plurality of CPU cores are processed only from the same respective CPU core associated with the LBA space (Nakamura [0072] The processor 82 uses the frame FIFO, the request FIFO, and the message FIFO to communicate with the protocol processor 61 provided for the channel adaptor 6.  Upon receiving an IO request issued by the host computer 2, the processor 82 analyzes the received IO request.  As a result, the processor 82 identifies a type of the IO request, an LUN (Logical Unit number) corresponding to this IO request, an LBA (Logical Block Address) corresponding to this IO request, and the like.  It should be noted that the IO request is either one of a read request and a write request and [0195] The local router 62 determines which of the processors 82 is responsible for processing a frame to be stored in the frame FIFO 11.  The determined processor 82 is called a responsible processor 82.  For example, the local router 62 determines a responsible processor 82 based on an exchange ID, access data corresponding to an IO request, an LBA corresponding to the IO request, or S_ID 3023 contained in a frame. [0208] The frame FIFO look-up unit 627 determines which of the processors 82 is responsible for processing the access stored in the buffer 625, based on the processor number table 626.  The determined processor 82 is called a responsible processor 82.  Then, the frame FIFO look-up unit 627 sets the determined responsible processor 82 as the transfer destination of the access.)

 

As per claim 4, DeForest teaches the resources include logical entities. (DeForest Fig 1A (LU1 affined to SP1, LU2 affined to SP2 and LU3 affined to SP1))

As per claim 5, DeForest teaches wherein the logical entities include a logical unit number (LUN) address. (DeForest Fig 1A (LU1 affined to SP1, LU2 affined to SP2 and LU3 affined to SP1))

           As per claim 6,  Nakamura teaches wherein LBA addresses of the LBA address space involved in a same processing IO flow of the IO flow processing relate to the plurality of slices, and wherein the LBA addresses of the LBA address space involved in the same processing IO flow relate to the plurality of slices when the LBA addresses of the LBA address space are related to a same leaf (Nakamura [0072] The processor 82 uses the frame FIFO, the request FIFO, and the message FIFO to communicate with the protocol processor 61 provided for the channel adaptor 6.  Upon receiving an IO request issued by the host computer 2, the processor 82 analyzes the received IO request.  As a result, the processor 82 identifies 

The examiner believes this is quite consistent with what is disclosed in the specification of the current invention ([0061] Since all addresses related to the same leaf should relate to the same slice, this means that this leaf may always be accessed from only the CPU core associated with the corresponding slice.)

As to claims 8 and 15, they are rejected based on the same reason as claim 1.
          As to claim 11, it is rejected based on the same reason as claim 4.

As to claims 12 and 18, they are rejected based on the same reason as claim 5.
As to claims 13 and 19, they are rejected based on the same reason as claim 6.



Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Forest (US 8,886,909 B1) in view of in view of Nakamura (US 2007/0201434 A1) in further view of Elsayed (US 2017/0265211 A1).
           
           As per claim 2, DeForest and Nakamura do not teach the resources include physical resources and objects.
           However, Elsayed teaches the resources include physical resources and objects. (Elsayed [0093] The Memory Pool(s) 516 are shared among the cores)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Elsayed with the system of De Forest and Nakamura to include physical resources and objects. One having ordinary skill in the art would have been motivated to use Elsayed into the system of De Forest and Nakamura for the purpose of reducing the power requirements of communication devices. (Elsayed paragraph 04)

          As per claim 3, DeForest and Nakamura do not teach the physical resources and objects include at least one of memory pools, data pages, and metadata pages.
         However, Elsayed teaches the physical resources and objects include at least one of memory pools, data pages, and metadata pages. (Elsayed [0093] The Memory Pool(s) 516 are shared among the cores)

 (Elsayed paragraph 04). 

As to claims 9 and 16, they are rejected based on the same reason as claim 2.
As to claims 10 and 17, they are rejected based on the same reason as claim 3.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Forest (US 8,886,909 B1) in view of Nakamura (US 2007/0201434 A1) in further view of Brown (US 2012/0265948 A1).

           As per claim 7, DeForest and Nakamura do not teach dividing includes ignoring a pre-determined number of bits of at least one LBA address of the LBA addresses of the LBA address space.
           However, Brown teaches dividing includes ignoring a pre-determined number of bits of at least one LBA address of the LBA addresses of the LBA address space. (Brown [0046] In the illustrated example, the transfer length 208 is three, meaning that exactly three bits are set to one in the skip mask 210.  The logical block address 206 specifies the address of a block on the storage device, which corresponds to, or is identified by, the first bit (e.g., the left-most bit) in the skip mask 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Brown with the system of De Forest and Nakamura to ignore LBA address spaces. One having ordinary skill in the art would have been motivated to use Brown into the system of De Forest and Nakamura for the purpose of emulating a skip read command. (Brown paragraph 01)

As to claims 14 and 20, they are rejected based on the same reason as claim 7.

Response to Arguments
Applicant's arguments filed on 07/16/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply because of the introduction of new art by Nakamura.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196